UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7598



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH W. BATES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-2689-AW)


Submitted:   March 6, 2001                 Decided:   April 19, 2001


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth W. Bates, Appellant Pro Se. Steven Michael Dettelbach,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth W. Bates seeks to appeal the district court’s order

denying his habeas corpus petition.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    United States v.

Bates, No. CA-00-2689-AW (D. Md. Sept. 21, 2000). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2